Title: To Benjamin Franklin from John Foxcroft, 2 February 1772
From: Foxcroft, John
To: Franklin, Benjamin



Dear Sir
Philada. feby. 2d. 1772
I have the happiness to acquaint you that your Daughter was safely brought to Bed the 20th. Ulto. and presented me with a sweet little Girl, they are both in good spirits and are likely to do very well.
I was seized with a Giddyness in my head the Day before yesterday which alarms me a good Deal as I had 20 oz. of Blood taken from me and took Physick which does not seem in the least to have relieved me. I am hardly able to write this. Mrs. F joins me in best affections to yourself and Compliments to Mrs. Stevenson and Mr. and Mrs. Huson. I am Dear Sir Yours affectionately
John Foxcroft


Mrs. Franklin Mrs. Bache little Ben. the Family at Burlington are all well  I had a Letter from the Governor yesterday.
J. F

 
Addressed: To / Benjamin Franklin Esqr / at Mrs. Stevensons in Craven Street / Strand / London / J: Free: Foxcroft
